DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 18 April 2022.
Claims 1-16, 20 have been amended and are hereby entered.
Claims 14, 19 have been canceled. 
Claims 1-13, 15-18, 20 are currently pending and have been examined.
This action is made final. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-17 of copending Application No. 16/100,078. 
This is a provisional nonstatutory double patenting rejection.
Claim 1 recites substantially similar limitations to Claim 1 of application 16/100,078. 
Claim 16 recites substantially similar limitations to Claim 17 of application 16/100,078.
Dependent Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20 recite substantially similar limitations as Claims 1/2, 3, 4, 5, 7, 8, 12, 9, 10, 11, 13, 14, 15, 16, 7, 8, 13/15/16 and 2 of application 16/100,078, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-13, 15) and process (claims 16-18, 20) which are directed to a clinical trial operations system and method of using. (Step 1: Yes)  
These steps of Claims 1 and 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components of Claim 1, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “one or more processors” and “non-transitory computer-readable media communicatively coupled to the one or more processors…cause the one or more processors to” language, the wherein the second computing device is configured to” language, the limitation in response to receiving….trial design selections input through the coordinator portal, automatically composing, building, and distributing the patient application that provides access to the clinical trial operations system for a patient participating in the clinical trial, a clinician application providing access to the clinical trial operations system for a clinician caring for the patient, and an investigator application providing access to the clinical trial operations system for an investigator handling research and analysis for the clinical trial, under its broadest reasonable interpretation, is a limitation that involves methods of organizing human activity in which an individual uses trial design selections received to create an application per the selections that provides access for patient, clinician, and investigator.  The limitation in response to successful registration and enrollment by one or more of the patient application, the clinician application, or the investigator application, provide access to the operational database and a secure communication relay service for multi-media communications, under its broadest reasonable interpretation in the context of the claim, involves an individual interacting with a computer to provide access to a database and secure communication relay service for communications after a patient, clinician or investigator application has been successfully registered and enrolled.  But for recitation of “wherein the trial-specific analytics modules”, the limitation examine non-health event flow to provide fraud or security analytics, under its broadest reasonable interpretation, is understood to be an individual examining a particular set of data to identify fraud or security issues.  The limitation examine the fraud/security analytics to detect correlations that indicate fraud or security intrusions, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual looking at data to find correlations indicating fraud or security intrusions.  
Claim 16 contains limitations that are similar or substantially similar to those of Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 16.
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual following a set of instructions to customize a clinical trial per received specifications and grant access to a database and communication service to particular applications. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how a clinician may send messages to other participants, invite other patient candidates and clinician candidates to join the trial, and communicate with other participants of the clinical trial using a computer, which are methods of organizing human activity but for recitation of generic computer components; claim 4, reciting particular aspects of tracking status of clinical trial enrollment, communicating with other trial participants, and  accessing/analyzing de-identified health information, which are methods of organizing human activity but for recitation of generic computer components; claim 5, reciting particular aspects of inviting candidates, tracking status of enrollment, and communicating with participants, which are methods of organizing human activity but for recitation of generic computer components). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “one or more processors”; “a non-transitory computer-readable medium…” (Claim 1), see applicant’s specification [0027]; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receive, using the notification relay service, an indication of registration and enrollment based on input to the patient personal computing device amounts to mere data gathering (Claims 1 and 16); exposing via a coordinator portal a plurality of trial design services for designing a clinical trial protocol using an embedded factory system (Claims 1 and 16); expose, via a coordinator portal, a plurality of trial design services for designing a clinical trial protocol using an embedded application factory system (Claims 1 and 16); transmitting, using a notification relay service, the messages comprising invitations to participate in the clinical trial to the patient application (Claims 1 and 16); automatically provide a report including the correlations that indicate fraud or security intrusions using the secure communication relay service (Claims 1 and 16) amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as: wherein the trial design services comprise visual language constructs including decision trees…wireframe tools…database schema construction tools… and a visual language…; wherein access to the operational database and the secure communication relay service are constrained by permissions established… and wherein the operational database is partitioned for security and includes trial data…; wherein the trial-specific analytics modules examine non-health event flow to provide fraud or security analytics  (Claim 1 and 16), see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as claims 2-5,  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7, 13, 15 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8-12 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, transmit invitations to participate in a clinical trial (claim 1 and 16); receive, using the notification relay service, an indication of registration and enrollment based on input to the patient personal computing device (Claim 1 and 16), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, registering for a trial, inviting other candidates to join the trial, communicating with other participants, e.g., receiving or transmitting data over a network, and claims 9-12, accessing the trial operations service suite over the Internet, Symantec, MPEP 2106.05(d)(II)(i); Claim 4, record analysis results and observations in electronic lab notebook, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-13, 15, 17-18, 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-13, 15-18, 20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note:  References to pages of Applicant’s Remarks/Arguments are to page numbers as printed. 

112(b) Rejections
	Prior 112(b) rejections have been withdrawn in view of Applicant’s amendments.  
	
101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. 
	Regarding arguments on pages 8-9 that the claims are not directed to an abstract idea, Examiner respectfully disagrees. 101 section above has been updated to reflect amended claim language and show how the claimed invention was determined to be directed to an abstract idea. 
	Regarding arguments starting on page 9 that any recited abstract idea is integrated into a practical application, Examiner respectfully disagrees.  Applicant asserts that to the extent that the claims are directed to any judicial exception, such a judicial exception is integrated into a practical application, and asserts that that claims share substantial similarities to the claims of DDR Holdings, which were found to involve significantly more than the abstract idea.  Applicant states, “For example, in DDR Holdings, the involved claims were found to be patent eligible
because they were necessarily rooted in computer technology in order to overcome a problem
specifically arising in that computer technology” and cites the features of the DDR claims.  At bottom of page 10, Applicant argues, “Like the claims in DDR Holdings, the claimed invention utilizes unconventional techniques to solve problems rooted in prior art systems”.  Examiner respectfully disagrees that the instant claims are analogous to DDR.  DDR disclosed problems with computer technology pertaining to advertisements on an affiliate website luring visitor traffic away from the affiliate, and the claims provided a solution with a clear nexus to the problem described by the specification.  Further, in DDR, the claims were directed to a method which solved a known problem by changing the way the computer operates.  In the instant application, the specification does not appear to disclose any problems associated with detection of fraud/security intrusions, and the claims do not appear to change the way the computer system is operating to provide an improvement to a problem described by the specification. As the claims only recite “automatically reporting correlations that could indicate fraud and security risks to data for the clinical trial”, no practical application is observed, as the broadest reasonable interpretation of this is outputting information to a display, which amounts to insignificant extra-solution activity.   
	Additionally, regarding Applicant’s assertion that any alleged judicial exception is integrated into a practical application, Examiner notes MPEP 2106.05(a)(I), which states “the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. In the instant case, the claim is not actually directed to the improvement of computer capabilities, but rather uses computers and software as a tool for designing and establishing a clinical trial.  
	For the above reasons, the 101 rejection is maintained.  
 

Conclusion                                                                                                                                                                                               
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619